  Case 18-60797          Doc 21    Filed 04/25/19 Entered 04/25/19 18:49:42             Desc Main
                                     Document     Page 1 of 8


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA

In re:

Randal Morgan,

                debtor                                                ch. 18-60797

                                             RESPONSE

         Comes now debtor Randal Morgan who responds to the motion for relief from stay by

asking that the Court deny the motion.

         This response is based upon the attached affidavit in which the debtor avers that he has,

through his daughter’s account, made the mortgage payments in question.

         Notice is given that if testimony on this matter is taken, that the debtor may offer the

testimony of Randal Morgan, 23078 Topaz St., St. Augusta MN 56301 and/or Madalyn Morgan,

303 Park Meadows Drive, Waite Park MN 56387

  / s / Sam Calvert
Sam V. Calvert MN ID #1431X
attorney for debtor
1011 2nd ST N, STE 107
St. Cloud MN 56303
320-252-4473
    Case 18-60797       Doc 21    Filed 04/25/19 Entered 04/25/19 18:49:42            Desc Main
                                    Document     Page 2 of 8


                                       VERIFICATION


Randal Morgan hereby declares under penalty of perjury that he has read the foregoin.g and it is
true and correct to the best of his knowledge, information and belief.
    Case 18-60797       Doc 21       Filed 04/25/19 Entered 04/25/19 18:49:42      Desc Main
                                       Document     Page 3 of 8


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

Jnre:

Randal Morg~

              debtor                                              ch. 18-60797

                                        DECLARATION

        Randal Morgan hereby declares under penalty of perjury:

        My wife and I do not have a checking account. We, therefore, give our house payment to

my daughter, Madalyn Morgan.

        Attached is a letter from Hiway Credit Union showing that three payments have been

made. I am certain that these payments have gone to the mortgage company.

__~______~;::_~~;!___ ndal~
Randal Morgan
                          R_a.....      Morgan
        Case 18-60797              Doc 21           Filed 04/25/19 Entered 04/25/19 18:49:42           Desc Main

tlj \AI AV
     lV I   1-\
                       111 Empire Drive
                     St Paul, MN 55103
                     651.291.1515 I 800.899.'i626
FEDERAL CREDIT UNION hiwav.org
                                                      Document     Page 4 of 8




 April 25, 2019



 Notice for member(s): Madalyn AMorgan


 Member:fl.: 409090




 To Whom This Concerns: 


  Madalyn Morgan requested this document pertaining to three-separate bill-pay (not pay-by-cbeck) on her 

  account. The three are the following: 



  February 5, 2019 $2,100.00 xxx5466 March 3,2019 $2,100.00 xxx5466 Allril7, 2019              $2,100.00 xxx5466 


  All are currently under investigation to discover who the payee was that received the funds. 



  Sincerely, 




 t:t.1.o~r
  Senior Representative 

  Highway Federal c.u. 

  Case 18-60797        Doc 21     Filed 04/25/19 Entered 04/25/19 18:49:42            Desc Main
                                    Document     Page 5 of 8


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:

Randal Morgan,

                         debtor                                                ch. 18-60797

                                          MEMORANDUM

         Debtor submits this memorandum in response to the motion of US Bank for relief from

the stay.

         The motion alleges that debtor is delinquent for three months of payments – January,

February and March, 2019 in the amount of $2,187.19 each.

         The debtor avers that he and his wife have, in fact, made payments (albeit in the amount

of $2,100.00 per month) for those three months. Because he has paid slightly less than the

amount due, there is a $261.57 shortfall.

         Attached to the debtor’s declaration is a statement from Hiway Credit Union showing

three payments having been made. The debtor intended that these payments go to his mortgage

company, and believes that they did so.

         The debtor is attempting to get documentation of the payee on the payments and will

supplement his response when he gets it.

         Even assuming that the debtor is $261.57 short on payments, failure to make post-petition

payments does not ipso facto establish cause for relief. In re Raymond, 99 B.R. 819, 822

(Bankr.S.D.Ohio 1989). Rather, in accordance with the legislative history, before modifying a

stay, the court should first weigh the equities by conducting a fact-specific analysis of the

circumstances surrounding the default. In re McCollum, 76 B.R. 797, 799 (Bankr.D.Or.1987) ("A

postpetition default may, or may not, constitute 'cause' for relief from stay.").
  Case 18-60797        Doc 21      Filed 04/25/19 Entered 04/25/19 18:49:42               Desc Main
                                     Document     Page 6 of 8


        "[I]n determining whether a secured creditor's interest is adequately protected, most

courts engage in an analysis of the property's 'equity cushion'--the value of the property after

deducting the claim of the creditor seeking relief from the automatic stay and all senior claims."

In re Indian Palms Assoc., Ltd., 61 F.3d 197, 207

        Movant has not attempted to claim that its collateral is declining in value. See e.g., In re

Continental Airlines. Inc., 146 B.R. 536,539 (Bankr. D. Del.1986) ("Post-Timbers courts have

uniformly required a movant seeking adequate protection to show a decline in value of its

collateral."); In re Harvey Road Associates VIII, 140 B.R. 302, 307(Bankr. D.Mass. 1992)

(same); In re Confederation Life Insurance Co. v. Beau Rivage Ltd.,126 B.R. 632,640 (N.D. Ga.

1991) (same).

        There are numerous other cases which have held that mere failure to remain current on a

mortgage or other secured obligation is not a reason to grant relief from the automatic stay if the

creditor is adequately protected. Although there are too many to cite quotes from all of them,

they will be listed in summary fashion here. Even though they may not all be exactly on point

with the facts of this case, they all stand against the creditor's position in this case that failure to

make payments by itself constitutes grounds for relief from stay. See Household Fin. Corp. v.

Adams, 27 B.R. 582 (D. Del. 1983); In Re Matthews, 208 B.R. 506 (Bankr. N.D. Ill. 1997) (stay

relief inappropriate after debtor missed two post-petition mortgage payments, especially given an

$8,000.00 equity cushion); In Re Mannings, 47 B.R. 318 (Bankr. N.D. Ill. 1985); In Re Davis, 11

B.R. 680 (Bankr. E.D. Pa. 1981); see also In Re Can-Alta Properties, Ltd., 87 B.R. 89 (B.A.P.

9thCir. 1988) (when creditor is protected by equity, debtor must be given a reasonable

opportunity to propose and implement a confirmable plan); In Re Raymond, 99 B.R. 819 (Bankr.

S.D. Ohio 1989) (sporadic post-confirmation payments alone is not ground for relief from stay
  Case 18-60797       Doc 21      Filed 04/25/19 Entered 04/25/19 18:49:42             Desc Main
                                    Document     Page 7 of 8


when no evidence established amount of post-confirmation arrears or value of collateral); In Re

Heath, 79 B.R. 616 (Bankr. E.D. Pa. 1987) (relief denied when creditor protected by equity

cushion).

       It would seem that the majority position opposes movant's claims regarding mere failure

to make post-petition payments under the plan. The main use of 362(d)(1) "cause" should be to

provide the bankruptcy court with a means to give a creditor relief from stay in a situation that is

not already covered under 362(d)(1) or (2), and not to give a creditor a blank check for relief

from stay anytime a debtor fails to make even one payment due post-petition under the terms of a

confirmed plan. If that were what Congress intended to occur in that situation, then why would

Congress have even bothered to put 362(d)(2) in the Code at all? Since a proper approach to

statutory construction seeks to give meaning to all of the parts of a statute, and since the

creditor's position in this case makes 362(d)(2) unnecessary, the Court should rule that the

creditor is not entitled to relief from stay merely due to failure to make post-petition payments

pursuant to the terms of a confirmed plan, especially where the creditor is oversecured such as

here and in no apparent danger of loss if stay relief is denied.

       Debtor does not claim that he does not have to make payments at all, but the current

default should not lead to relief from stay under the circumstances.

Respectfully submitted,

 /s/ Sam Calvert
Sam V. Calvert, #1431X
attorney for debtor
1011 2nd ST N, STE 107
St. Cloud MN 56303
320-252-4473
  Case 18-60797          Doc 21   Filed 04/25/19 Entered 04/25/19 18:49:42          Desc Main
                                    Document     Page 8 of 8


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA

In re:

Randal Morgan,

                debtor                                               ch. 18-60797

                                              ORDER

         At Fergus Falls, Minnesota, this __ day of April, 2019:

         This matter came before the Court upon a motion for relief from stay.

Upon the files and records herein,

         IT IS ORDERED

         That the motion for relief from stay is denied, without prejudice.

Dated:
                                                      __________________________
                                                      United States Bankruptcy Judge
